            Case 1:20-cv-10849-LGS Document 49 Filed 02/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :   20 Civ. 10849 (LGS)
                                            Plaintiff,        :
                                                              :        ORDER
                            -against-                         :
                                                              :
 STEFAN QIN et al.,                                           :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed its Complaint on December 22, 2021, seeking a temporary

restraining order and preliminary and permanent injunctions against Defendants, as well as

disgorgement of ill-gotten gains and civil penalties (Dkt. No. 1).

        WHEREAS, the Court entered a temporary restraining order (Dkt. No. 19) and

preliminary injunction (Dkt. No. 27).

        WHEREAS, the Court appointed a receiver to locate and recover Defendants’ assets (Dkt.

No. 31).

        WHEREAS, Plaintiff’s requests for permanent injunctive relief and civil penalties have

not been addressed.

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 4, 2021

(Dkt. No. 28).

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on February 25, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that the parties shall file the joint letter and proposed case management plan
          Case 1:20-cv-10849-LGS Document 49 Filed 02/26/21 Page 2 of 2


as soon as possible and no later than March 1, 2021. If the parties believe the conference should

be adjourned or cancelled, by March 1, 2021, they shall file a joint letter requesting adjournment

or cancellation.

Dated: February 26, 2021
       New York, New York




                                                2
